Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 1 of 17
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   May 12, 2021
                                                                Nathan Ochsner, Clerk
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 2 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 3 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 4 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 5 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 6 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 7 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 8 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 9 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 10 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 11 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 12 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 13 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 14 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 15 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 16 of 17
Case 4:16-cv-02960 Document 241 Filed on 05/12/21 in TXSD Page 17 of 17
